ORDER

PER CURIAM
Larry Young (Claimant) appeals from the final order of the Labor and Industrial Relations Commission (the Commission) affirming and adopting the decision of the Appeals Tribunal, which upheld the determination of a deputy from the Division of Employment Security disqualifying Claimant from unemployment benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The Commission’s final order is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or prece-dential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).